NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                   MOTION AND, IF FILED, DETERMINED


                                    IN THE DISTRICT COURT OF APPEAL
                                    OF FLORIDA
                                    SECOND DISTRICT




THE RELATED GROUP, F/K/A THE        )
RELATED GROUP OF FLORIDA;           )
TRG-FT. MYERS, INC., and TRG        )
OASIS (TOWER TWO), LTD.,            )
                                    )
             Petitioners,           )
                                    )
v.                                  )      Case No. 2D18-15
                                    )
OASIS TOWER TWO CONDOMINIUM         )
ASSOC., INC.; ACRES & SON PLUMBING,)
INC.; DISTINCTIVE FINISHES, LLC;    )
POWER DESIGN, INC.; ALLEN           )
CONCRETE & MASONRY, INC.; C.L.W. )
CONCRETE CONSTRUCTION, INC.;        )
COASTAL FIRE PROTECTION, INC.; CST )
INDUSTRIES, INC.; as successor of   )
CONSERVATEK INDUSTRIES, INC.;       )
DILLON POOLS, INC., FLORIDA         )
ALUMINUM & STEEL, INC.; GULF        )
ALUMINUM PRODUCTS, INC.; HILL       )
YORK SERVICE CORPORATION, as        )
successor of HILL YORK CORPORATION; )
LOPAC ENTERPRISES, INC.; f/n/a HJ   )
FOUNDATION, INC.; LIGHTNING         )
PROTECTION SYSTEMS, INC.; LOPEZ )
BROTHERS MASONRY, INC.; MCW         )
ACQUISITION, LLC d/b/a METRO        )
CAULKING & WATERPROOFING; R.C.      )
ALUMINUM INDUSTRIES, INC.;          )
SCOTTIES CANVAS & MARINE            )
OUTFITTERS, INC; SOUTHLAND          )
FORMING, INC.; TIMO BROTHERS, INC.; )
WEST COAST FLORIDA ENTERPRISES, )
INC.; f/k/a WEST COAST ROOFING &    )
WATERPROOFING, INC.; ARC ONE, LLC; )
B. DISPLAYS, INC., d/b/a SALINI DESIGN; )
DESIGNER'S CHOICE UNLIMITED, LLC; )
D'YWIDAG SYSTEMS INTERNATIONAL, )
USA, INC.; JUST SILLS, LLC, KONE, INC.; )
VIKING CONSTRUCTION                     )
CORPORATION OF S.W. FLORIDA; VILA )
& SON LANDSCAPING CORP.,                )
                                        )
            Respondents.                )
                                        )

Opinion filed June 22, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Lee County; John E. Duryea,
Judge.

Julissa Rodriguez, Michael Thomas,
Christopher Barnett, Elliott H. Scherker,
Bridget F. Chech Samole, Stephanie L.
Varela of Greenberg Traurig, P.A., Miami;
and David B. Haber and Lauren S. Fallick
of Haber Slade, P.A., Miami, (withdrew
after briefing), for Petitioners, The Related
Group Florida (f/k/a The Related Group
Florida), Related Florida, Inc., TRG-Ft.
Myers, Inc.

Jason R. Moyer and Hannah N. Tyson of
Moyer Law Group, St. Petersburg, for
Petitioner, TGR Oasis (Tower Two), Ltd.

Stacy D. Blank and Patrick M. Chidnese
of Holland & Knight LLP, Tampa, for
Respondents, Oasis Tower Two
Condominium Association, Inc. and
Oasis Ft. Myers Master Association, Inc.

PER CURIAM.

               Dismissed.


NORTHCUTT, CRENSHAW, and SLEET, JJ., Concur.




                                                 -2-